Citation Nr: 1048323	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-37 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had active duty from February 1971 to January 1973.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned in October 2010.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss 
and tinnitus as a result of acoustic trauma sustained in service.  
Specifically, he claims that, while attached to the 43rd Engineer 
Battalion at Fort Benning, Georgia, he partitioned open bay 
barracks by using wooden framing on a concrete surface.  To do 
this, he utilized power saws and nail guns for approximately 6 
months with no hearing protection.  He reports suffering from 
tinnitus since service, and first noticing hearing loss after the 
birth of his children.

The Board observes that no VA examination was conducted.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption 


period; (3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Although service treatment records do not document complaints or 
diagnoses of hearing loss or tinnitus, a September 2005 audiology 
report generated by the Veteran's employer indicates a diagnoses 
of mild-to-moderate hearing loss, while January 2009 
correspondence from his private physician diagnoses tinnitus.  In 
addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
Veteran is clearly competent to state that he currently 
experiences hearing loss as well as tinnitus.

Thus, the Board determines that there is credible testimony 
regarding exposure to in-service acoustic trauma and evidence of 
a current disability.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The outstanding questions are 
whether the Veteran has hearing loss for VA purposes as per 38 
C.F.R. § 3.385 and whether the hearing loss, if it meets the 
requirements of 38 C.F.R. § 3.385, and tinnitus are related to 
his acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a 
VA audiological examination in order to 
ascertain the existence and etiology of his 
claimed bilateral hearing loss and tinnitus.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should opine as to the 
following: 

a. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed bilateral hearing loss is 
a result of his military service, to 
include in-service acoustic trauma?

b. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed tinnitus is a result of 
his military service, to include in-service 
acoustic trauma?

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

2.	After completing the above actions and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


